Citation Nr: 1810969	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to March 11, 2013, and as 40 percent disabling thereafter.

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity secondary to the lumbar spine disability, rated as noncompensable until April 10, 2012, and as 10 percent disabling thereafter.

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity secondary to the lumbar spine disability, rated as noncompensable until August 26, 2015, and as 10 percent disabling thereafter.

4.  Entitlement to an increased rating for a right shoulder disability, rated as 20 percent disabling.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for loss of vision.

7.  Entitlement to service connection for joint pain.

8.  Entitlement to service connection for numbness of the fingers.

9.  Entitlement to service connection for a dental disability.

10.  Entitlement to service connection for a bilateral knee/leg disability.

11.  Entitlement to service connection for vertigo.

12.  Entitlement to service connection for a sweating condition.


REPRESENTATION

Appellant represented by:	David Lugo Mariani, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1976, August 1980 to November 1980, January 1985 to May 1985, September 1985 to March 1986, November 2006 to April 2008, and from May 2008 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by a Department of Veterans Affairs (VA) Regional Office (RO). 
The issues of entitlement to service connection for a skin condition, joint pain, numbness of the fingers, a bilateral knee/leg disability, vertigo, and a sweating condition are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 11, 2013, the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees, without evidence of ankylosis or incapacitating episodes of at least 4 weeks duration in any given year.

2.  Since March 11, 2013, the Veteran's lumbar spine has not been manifested by unfavorable ankylosis or incapacitating episodes of at least 6 weeks duration in any given year.

3.  Prior to August 26, 2015, the Veteran's radiculopathy of the right lower extremity has been mild in severity.

4.  Since August 26, 2015, the Veteran's radiculopathy of the right lower extremity has been moderate in severity.

5.  Beginning in August 26, 2015, the Veteran's radiculopathy of the left lower extremity has become symptomatic and moderate in severity.

6.  The Veteran's right shoulder disability is manifested by pain of the shoulder joint on use.  Range of motion of the arm has been to greater than 25 degrees from the side.

7.  The Veteran's diagnosed refractive error is not a compensable disability; superimposed eye pathology has not been shown.

8.  Compensation is not available for the Veteran's dental disability; however, the Veteran is entitled to outpatient treatment for his dental needs.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2013, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5239, 5243 (2017).

2.  Since March 11, 2013, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5239, 5243 (2017).

3.  Prior to August 26, 2015, the criteria for an increased 10 percent rating for neurological manifestations of the right lower extremity as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

4.  Since August 26, 2015, the criteria for an increased 20 percent rating for neurological manifestations of the right lower extremity as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

5.  Prior to August 26, 2015, the criteria for a compensable rating for neurological manifestations of the left lower extremity as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

6.  Since August 26, 2015, the criteria for an increased 20 percent rating for neurological manifestations of the left lower extremity as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

7.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5201 (2017).

8.  The criteria for service connection for an eye disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (c), 4.9 (2017).

9.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2017).

10.  The criteria for service connection for a noncompensable dental disorder for purposes of receiving VA outpatient dental treatment have been met.  38 U.S.C. §§ 1712, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine the knee are each considered a major joint.  38 C.F.R. § 4.45. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Lumbar Spine

The Veteran's lumbar spine disability has been rated 20 percent disabling prior to March 11, 2013, and as 40 percent disabling thereafter, under Diagnostic Code 5243 which pertains to intervertebral disc syndrome. 38 C.F.R. § 4.71a , DC 5243.  The Board will consider the Veteran's claim under both the criteria for an increased rating for intervertebral disc syndrome and the rating formula for diseases and injuries of the spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  An increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

In this case, the evidence has not shown the presence of flexion limited to 30 degrees or less or ankylosis prior to March 11, 2013.  On May 2008 VA examination, flexion was to 60 degrees, with pain elicited in the last 10 degrees of flexion.  There was muscle spasm or guarding severe enough to result in reversed lordosis.  The Veteran denied incapacitating episodes.  The Veteran also denied experiencing neurological symptoms.  On December 2010 VA examination, flexion was to 35 degrees.  There was evidence of pain on repetition, however, there was no additional limitation of motion.  The Veteran was diagnosed with radiculopathy, though a particular side was not identified.  

On March 2013 VA examination, it was clarified that the Veteran suffered from radiculopathy in the right lower extremity only.  He reported mild numbness and moderate paresthesias in the right lower leg.  Physical examination showed decreased sensory examination in the right lower leg, 1+ reflex examination in the right ankle, and 4/5 muscle strength in the right leg.  Range of motion of the lumbar spine showed flexion to 20 degrees, with pain elicited at 15 degrees.  There was no evidence of ankylosis or incapacitating episodes.  On August 2015 VA examination, the Veteran was able to flex the spine forward 30 degrees.  The Veteran experienced significant pain when bending.  Ankylosis was not shown.  Neurological examination showed the clinical assessment of moderate radiculopathy of both the left and right lower extremity.

In this case, prior to March 11, 2013, the Board finds that a rating higher than 20 percent is not warranted, as range of motion testing did not show flexion to less than 30 degrees, ankylosis, or incapacitating episodes.  Since March 11, 2013, the Veteran has displayed range of motion to 20 degrees at the most severe, without evidence of ankylosis of incapacitating episodes.  Accordingly, an increased rating for a lumbar spine disability is not warranted.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's complaints of pain, especially on flare-ups, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings.  Specifically, range of motion testing on VA examination did not meet the criteria for higher ratings under the rating schedule, even when taking into consideration limitation of function on repetitive testing.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

With regard to the Veteran's radiculopathy of the lower extremities, the Board finds that on the right side, the Veteran has shown a history of mild radiculopathy prior to August 25, 2015.  Moderate radiculopathy was not shown, as physical examination revealed findings of diminished, but not absent sensory examination, and almost normal motor and muscle examination.  However, on August 2015 VA examination, his radiculopathy was assessed to be moderate in severity, demonstrating a worsening of the condition and necessitating a higher 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  Severe symptoms since that time have not been shown.

On the left side, the Board finds that no clinical evidence of radiculopathy was shown prior to August 26, 2015, as on all previous VA examinations, neurological examination of the left leg was normal.  The Veteran had also not subjectively reported symptoms in his left lower leg.  Since August 2015, as was shown on VA examination, moderate radiculopathy of the left leg was clinically assessed, meeting the criteria for a higher 20 percent rating.  Severe symptoms since that time have not been shown.

Right Shoulder

The Veteran has indicated (in various treatment records and on VA examination) that he is left-handed; therefore, the Board will apply the ratings and criteria for the minor arm.  38 C.F.R. § 4.69. 

Under Diagnostic Code 5201, for the minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 20 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

In this case, the Board finds that a rating higher than 20 percent is not warranted for the Veteran's right shoulder disability.  On May 2008 VA examination, forward flexion of the shoulder was to 80 degrees, with pain in the last 20 degrees.  Abduction was to 70 degrees, with pain in the last 20 degrees.  On December 2010 VA examination, flexion of the right shoulder was to 120 degrees, and abduction was to 115 degrees.  There was no additional limitation of motion on repetitive testing.  On August 2015 VA examination, the Veteran has flexion of the right shoulder to 45 degrees, and abduction to 45 degrees.  There was no additional functional loss on repetitive use.

Given the above findings and review of the VA treatment records, the Board finds that a higher rating is not warranted.  The Veteran's range of motion of the right shoulder has been to more than 25 degrees from his side, even with consideration of pain.  Moreover, ankylosis, impairment of the humerus, or impairment of the clavicle or scapula has not been shown. Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, however, range of motion testing on VA examination did not meet the criteria for higher ratings under the rating schedule, even when taking into consideration limitation of function on repetitive testing.

Service Connection 

At the outset, the Board notes that the majority of the Veteran's service treatment records have been lost.  In that situation, the VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was duly notified as to the loss of his service treatment records in February 2016. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. §  3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Vision Loss

Refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §  3.303 (c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  A congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (1990).  See also 38 C.F.R. § 3.303(c).

The Veteran has not put forth any contentions with regard to his vision loss.  A review of the available service treatment records dated in 2008 reflects that the Veteran was diagnosed with a refractive error while in service.  The post-service treatment records do not reflect any other eye diagnosis, other than related to a refractive error, or reported problems.  The evidence does not demonstrate the existence of a superimposed injury or disease in service to have caused or aggravated the Veteran's refractive error.  As such, the Board finds that service connection for vision loss must be denied.

Dental Disability

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing teeth may be compensable under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity."  A Note following Diagnostic Code 9913 explains that these rating apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.

The Veteran contends that he suffers from a gum condition that worsened during active service, and that he fractured tooth #9 during a training exercise.  Although the service dental records are not of record, the Board finds that neither of these contentions meet the legal standard for disability compensation for a dental disability as set forth above.  Specifically, there is no contention or other indication of loss of substance of the body of the maxilla or mandible that led to loss of teeth.

However, the Veteran is in receipt of 100 percent disability compensation.  Thus, pursuant to 38 C.F.R. § 17.161, he meets the criteria for Class IV:  Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.  38 C.F.R. § 17.161(h).  Therefore, outpatient dental treatment is allowed.


ORDER

Prior to March 11, 2013, a rating in excess of 20 percent for a lumbar spine disability is denied.

Since March 11, 2013, a rating in excess of 40 percent for a lumbar spine disability is denied.

Prior to August 26, 2015, an increased 10 percent rating for neurological manifestations of the right lower extremity as secondary to the service-connected lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Since August 26, 2015, an increased 20 percent rating for neurological manifestations of the right lower extremity as secondary to the service-connected lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to August 26, 2015, a compensable rating for neurological manifestations of the left lower extremity as secondary to the service-connected lumbar spine disability is denied.

Since August 26, 2015, an increased 20 percent rating for neurological manifestations of the left lower extremity as secondary to the service-connected lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for a right shoulder disability is denied.

Service connection for loss of vision is denied.

Service connection for a dental disability for compensation purposes is denied.

Service connection for a noncompensable dental disability for purposes of receiving VA outpatient dental treatment (Class IV eligibility) is granted.


REMAND

The Veteran contends that he suffers from a skin condition, joint pain, numbness of fingers, a bilateral knee/leg disability, vertigo, and a sweating condition due to his service.  The record reflects that the Veteran served in Afghanistan during the Persian Gulf War.  It is unclear from the record whether the above claimed conditions are due to a qualifying undiagnosed illness, and thus a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his skin condition, joint pain, numbness of fingers, a bilateral knee/leg disability, vertigo, and a sweating condition.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion:

(a) Is the Veteran's skin condition, joint pain, numbness of fingers, a bilateral knee/leg disability, vertigo, and/or a sweating condition part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness?

(b) If a chronic disorder(s) is/are found, can such disorder(s) be attributed to a known clinical diagnosis(es), or is there otherwise a medical explanation for the Veteran's skin condition, joint pain, numbness of fingers, a bilateral knee/leg disability, vertigo, and a sweating condition?  If so, state the diagnosis; if not, so state specifically. 

(c) For any diagnosed disorder is it at least as likely as not (e.g., 50 percent or greater probability) that such disorder(s) is/are etiologically related to the Veteran's periods of active duty service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

2.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


